Filed 4/26/13 P. v. Mallory CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062556

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD240407)

LARRY GLENN MALLORY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,

Dwayne K. Moring, Judge. Affirmed.



                                                 INTRODUCTION

         Larry Glenn Mallory entered a negotiated plea of guilty to possession of

methamphetamine for sale (Health & Saf. Code, § 11378). He also admitted having a

prior conviction for selling a controlled substance. (Health & Saf. Code, § 11370.2, subd.

(c).) Consistent with the terms of the plea agreement, the trial court sentenced Mallory to
five years in local custody. Additionally, in exchange for his guilty plea and at the

district attorney's request, the trial court dismissed another charge and seven other

sentence enhancement allegations.

       Mallory appeals. He requested and received a certificate of probable cause. His

appellate counsel requested we conduct an independent review of the record pursuant to

People v. Wende (1979) 25 Cal.3d 436. Having done so and having identified no

reasonably arguable appellate issues, we affirm the judgment.

                                      BACKGROUND

       In the plea agreement and during the plea colloquy, Mallory admitted he possessed

methamphetamine for sale and had previously been convicted of possessing a controlled

substance for sale. According to the probation report, San Diego police narcotics officers

saw Mallory conduct a hand-to-hand transaction with two men in the parking lot of a fast

food restaurant.

       Uniformed officers were called to the scene to speak with Mallory. When the

officers attempted to handcuff Mallory, he started to pull away as if he was going to run.

The officers detained him and searched him based on a valid Fourth Amendment waiver.

They found two cell phones, $94 in cash, 14 baggies of methamphetamine totaling 1.31

grams, and four baggies of cocaine totaling .73 grams. They also found 18 packets of

marijuana totaling 13.4 grams in his backpack.

       After his guilty plea and before the trial court sentenced him, Mallory requested

new counsel under People v. Marsden (1970) 2 Cal.3d 118. After conducting a closed

hearing, the trial court denied the request.
                                      DISCUSSION

       Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. Counsel presented no argument for reversal, but requested we review the record

for error as mandated by People v. Wende, supra, 25 Cal.3d 436, 440-442. There were

no possible, but not reasonably arguable appellate issues identified in the brief. (See

Anders v. California (1967) 386 U.S. 738, 744; People v. Wende, at p. 440; People v.

Feggans (1967) 67 Cal.2d 444, 447.)

       We granted Mallory permission to file a brief on his own behalf. He did not do so.

       As requested by counsel, we reviewed the record for error and did not find any

reasonably arguable appellate issues. Mallory has been competently represented by

counsel on this appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                       MCCONNELL, P. J.

WE CONCUR:


MCDONALD, J.


IRION, J.